DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of species 1 (claims 1-8 and 10) in the reply filed on 04/13/2021 is acknowledged. Applicant is silent in regards to traversal, however Applicant has not provided any arguments specifically traversing the restriction requirement, therefore the election is interpreted to be made without traverse. Claim 9 is withdrawn from consideration.
Status of the Application
Claims 1-8 and 10 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits.   
Information Disclosure Statement
The information disclosure statement (IDS) filed 04/22/2019 contains a citation to a “Japanese Notice of Allowance for Japanese Patent Application No. 2017-110184 mailed January 29, 2019” that has not been considered because the submitted document is a Notice of Rejection (i.e. an Office Action), not a Notice of Allowance. Applicant should note that the same document was submitted on subsequent IDS filed 04/24/2019 which contains the proper nomenclature, and has been considered. However, no Notice of Allowance for Japanese Patent Application No. 2017-110184 has been received.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160318513 A1) herein “Lee”, in view of Yokokawa et al. (US 20180203461 A1) herein “Yokokawa”.
In regards to Claim 1, Lee discloses the following: 
1.  A vehicle control system (abstract and Fig. 1) comprising: 
an acquirer configured to acquire environmental information including information of a reference speed preset on a scheduled route on which an own-vehicle travels; and (see Fig. 3 and [0029] “travel path 27”, [0034] “anticipatory speed-control 12 scans map database 19 during travel and identifies an upcoming target or destination curve” and [0061] “road speed limit "v.sub.spd.sub._.sub.limit" is obtained from map database 19”)
scheduled route. However, this is known in the art at least as taught by Yokokawa. (at least [0033], [0054] “target route… set in advance” 
At the time of filing, it would have been obvious to set a route in advance in the invention of Lee, with the motivation of guiding the driver to an unfamiliar destination. (Yokokawa, [0054])
Lee discloses the following:
a travel controller configured to perform speed control and steering control of the own-vehicle on the basis of the environmental information acquired by the acquirer, (see [0061] “system 1 is configured to initiate comfortable deceleration at an identified deceleration location ensuring vehicle travel speed is compliant with an upcoming speed limit change.”)
Lee does not explicitly disclose steering control on the basis of the environmental information, however this is known in the art of autonomous vehicles, at least as taught by Yokokawa. (at least [0033], [0054] “autonomous driving control” and [0046] “actuator 6 includes at least a throttle actuator, a brake actuator, and a steering actuator.”)
At the time of filing, it would have been obvious to provide the autonomous driving control of Yokokawa in the invention of Lee, with the motivation of guiding the driver to an unfamiliar destination. (Yokokawa, [0054])
Lee discloses the following: 
wherein the travel controller is configured to 
perform the speed control with the reference speed as a target speed of the own-vehicle if a control index value regarding the steering control is equal to or less than an upper limit value when the own-vehicle travels on the scheduled route at the reference speed (at 
and to perform the speed control with a speed at which the control index value regarding the steering control is equal to or less than the upper limit value as the target speed of the own-vehicle if the control index value exceeds the upper limit value. (at least Fig. 5, step 50 and [0056] “At processing step 50, an evaluation is made in regards to the conditions satisfied in steps 47-49 relating to a reduced speed or not.” and subsequent speed reduction steps 53, 56, 57 and 58, and associated descriptions in [0057]–[0066])
In regards to Claim 2, Lee discloses the following: 
2.  The vehicle control system according to claim 1, wherein the acquirer is configured to acquire information regarding a curvature of the scheduled route as the environmental information, (at least Fig. 5, step 41 and [0034] “identifies an upcoming target or destination curve having the greatest radius of curvature from among curvatures of radii, 23, 24, and 25”, as illustrated in Fig. 3) and the travel controller is configured to perform the speed control with the target speed that decreases as the curvature of the scheduled route indicated by the information acquired by the acquirer increases if the control index value regarding the steering control exceeds the upper limit value. (see Fig. 5, speed reduction steps 53, 56, 57 and 58, and associated descriptions in [0057]–[0066])
In regards to Claim 8, Lee suggests the following: 
8.  The vehicle control system according to claim 1, further comprising an output unit configured to output information regarding speed change of the own-vehicle to an occupant of the own-vehicle when the travel controller performs the speed control (at least [0065] “HMI  with the target speed which is lower when the control index value exceeds the upper limit value than when the control index value does not exceed the upper limit value. (at least Fig. 5, steps 47, 48 and 50 and [0052]-[0066] as cited to claim 1.)
In regards to Claim 10: Claim 10 is the method performed by the vehicle control system of claim 1, and is therefore rejected at least per claim 1, above.  
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yokokawa as applied above, in further view of Guarnizo Martinez et al. (US 9047780 B2) herein “Martinez”.
 In regards to Claim 3, Lee does not explicitly disclose the following, which is suggested by Martinez: 
3.  The vehicle control system according to claim 1, further comprising a monitor configured to monitor an occupant of the own-vehicle, (see claim 1 “set a driver attention level to at least one of an attentive level and an inattentive level based on a driver's interaction with at least one from the group of a vehicle control device and an entertainment system located within a vehicle,”) wherein the travel controller is configured to perform, if the control index value exceeds the upper limit value, the speed control with the target speed which is lower when a monitoring result of the monitor indicates that the occupant is not monitoring surroundings of the own-vehicle than when the monitoring result indicates that the occupant is monitoring surroundings of the own-vehicle. (see claim 1)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Martinez with the invention of Lee with the motivation of providing different mitigation for inattentive drivers, as fully attentive drivers may find such systems unhelpful and bothersome. (Martinez, Col. 1, lines 25-37)
In regards to Claim 7, Lee suggests the following: 
7.  The vehicle control system according to claim 3, further comprising: a monitor configured to monitor an occupant of the own-vehicle; (see claim 1 “set a driver attention level to at least one of an attentive level and an inattentive level based on a driver's interaction with at least one from the group of a vehicle control device and an entertainment system located within a vehicle,”) and a detector configured to detect a state in which the occupant of the own-vehicle is operating an operator, (see claim 1 “set a driver attention level to at least one of an attentive level and an inattentive level based on a driver's interaction with at least one from the group of a vehicle control device and an entertainment system located within a vehicle,”) wherein the travel controller is configured to make the target speed lower when the occupant is not operating the operator than when the occupant is not monitoring surroundings of the own-vehicle. (see claim 1 “automatically slow the vehicle when the driver attention level is set to the inattentive level”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Martinez with the invention of Lee with the motivation of providing different mitigation for inattentive drivers, as fully attentive drivers may find such systems unhelpful and bothersome. (Martinez, Col. 1, lines 25-37)
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yokokawa as applied above, in further view of Galley et al. (US 8742936 B2) herein “Galley”.
 In regards to Claim 4, Lee discloses the following: 
4.  The vehicle control system according to claim 3, wherein the travel controller is configured to generate a target trajectory, (at least Fig. 3, travel path 27) which is used as a reference when causing the own-vehicle to travel along the scheduled route, (as modified, see claim 1) on the basis of a curvature of the scheduled route, (see [0027]) 

the travel controller is configured to perform the steering control on the basis of a target steering angle corresponding to a curvature of the generated target trajectory, (at least [0009], [0047] and [0060]-[0061]) and 
At the time of filing, it would have been obvious to provide the autonomous driving control of Yokokawa in the invention of Lee, with the motivation of guiding the driver to an unfamiliar destination. (Yokokawa, [0054])
Lee does not explicitly disclose the following, which is taught by Galley:
the vehicle control system further comprises an output unit configured to output, when the curvature of the scheduled route is equal to or greater than a predetermined value or when the target steering angle is equal to or greater than a predetermined angle, information prompting the occupant to monitor surroundings of the own-vehicle if a monitoring result of the monitor indicates that the occupant is not monitoring surroundings of the own-vehicle. (see at least claim 1)
 At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Galley with the invention of Lee with the motivation of differentiating between the steering inactivity phase and a more or less violent steering action which typically follows when a state of inattentiveness is present. (Galley, Col. 1, lines 38-48)
In regards to Claim 5, Lee does not explicitly disclose the following, which is taught by Galley: 
5.  The vehicle control system according to claim 1, further comprising a detector configured to detect a state in which an occupant of the own-vehicle is operating an operator, wherein the travel controller is configured to perform, if the control index value exceeds the upper limit value, the speed control with the target speed which is lower when a detection result of the detector indicates that the occupant is not operating the operator than when the detection result indicates that the occupant is operating the operator. (see at least claim 1)
 At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Galley with the invention of Lee with the motivation of differentiating between the steering inactivity phase and a more or less violent steering action which typically follows when a state of inattentiveness is present. (Galley, Col. 1, lines 38-48)
In regards to Claim 6, Lee suggests the following: 
6.  The vehicle control system according to claim 5, wherein the travel controller is configured to generate a target trajectory, which is used as a reference when causing the own-vehicle to travel along the scheduled route, on the basis of a curvature of the scheduled route, (at least Fig. 3, item 27) the travel controller is configured to perform the steering control on the basis of a target steering angle corresponding to a curvature of the generated target trajectory, (see at least Fig. 3, item 24 and [0027] “points of maximum curvature 24 is the point in a travel path for which the predicted lateral acceleration is to be used as a first comfort metric for establishing a speed profile and vehicular handling metrics like steering angle”) and 
Lee does not explicitly disclose the following, which is taught by Galley:
the vehicle control system further comprises an output unit configured to output, when the curvature of the scheduled route is equal to or greater than a predetermined value or when the target steering angle is equal to or greater than a predetermined angle, information prompting the occupant to operate the operator if a detection result of the detector indicates that the occupant is not operating the operator. (see at least claim 1)
 At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Galley with the invention of Lee with the motivation of differentiating between 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure can be found in the attached for PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona, can be reached at (571) 272-6909.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 


/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 12, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669